Electronically Filed
                                                          Supreme Court
                                                          SCWC-13-0005596
                                                          11-SEP-2014
                                                          09:49 AM


                           SCWC-13-0005596


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I


        CONTINENTAL PACIFIC, LLC by their Managing Agent,

 ELITE PACIFIC PROPERTIES, LLC, LEX SMITH and CYNTHIA M. NOJIMA,

                Respondents/Plaintiffs-Appellees,


                                 vs.


                           GLEN D. MAGHANOY

                   Petitioner/Defendant-Appellant. 



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

           (CAAP-13-0005596; DC CIV. NO. 1RC12-1-9923)


        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI

 (By: Recktenwald, C.J., Nakayama, Pollack, and Wilson, JJ., and

       Circuit Judge Alm in place of McKenna J., recused.)


          The application for writ of certiorari, filed on July


30, 2014, is hereby rejected.


          DATED:    Honolulu, Hawai'i, September 11, 2014.

Anthony P. Locricchio,          /s/ Mark E. Recktenwald

for petitioner

                                /s/ Paula A. Nakayama

Lyle S. Hosoda

Kevin T. Morikone               /s/ Richard W. Pollack

Raina P.B. Gushiken

Addison D. Bonner               /s/ Michael D. Wilson

for respondents

                                /s/ Steven S. Alm